J-A06020-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: W.Z.F., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: Z.F., NATURAL FATHER       :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 796 WDA 2020

               Appeal from the Order Entered June 25, 2020
 In the Court of Common Pleas of Jefferson County Civil Division at No(s):
                         CP-33-DP-0000007-2019

 IN RE: X.J.F., A MINOR                :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: Z.F., NATURAL FATHER       :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 797 WDA 2020

               Appeal from the Order Entered June 25, 2020
 In the Court of Common Pleas of Jefferson County Civil Division at No(s):
                         CP-33-DP-0000008-2019

 IN RE: A.S., A MINOR                  :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: Z.F., NATURAL FATHER       :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 798 WDA 2020

               Appeal from the Order Entered June 25, 2020
 In the Court of Common Pleas of Jefferson County Civil Division at No(s):
                         CP-33-DP-0000006-2019


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.
J-A06020-21



MEMORANDUM BY LAZARUS, J.:                                FILED: APRIL 5, 2021

        Z.F. (Father) appeals nunc pro tunc from the trial court’s orders, entered

in the Court of Common Pleas of Jefferson County, changing the permanency

goals of his three minor children, W.Z.F. (born February 2016), X.J.F. (born

June 2017) and A.S.1 (born August 2012) (collectively, Children), from “return

home” to adoption. Counsel has also filed an Anders2 brief and accompanying

petition to withdraw on appeal.          After careful review, we affirm and grant

counsel’s petition to withdraw.

        On February 6, 2019, Jefferson County Children and Youth Services

(CYS) filed an application for emergency protective custody of Children

following concerns about Children’s mother’s3 mental health, Father’s and

Mother’s (Parents) regular drug use, and Parents’ inability to properly care for

Children’s needs and well-being. N.T. Adjudication Hearing, 2/27/19, at 4-5.

Parents admitted to using methamphetamines while caring for Children. Id.

at 5-6. The trial court granted an emergency protective custody order and,

____________________________________________


1 The record indicates that Father is not A.S.’s biological father; A.S.’s
biological father was deemed “unknown” at the permanency hearings. See
N.T. Permanency Hearing, 5/29/19, at 17. However, A.S. calls Father her
“dad” and Father considers A.S. his daughter. Id. Despite the fact that Father
may not have legal standing to appeal this goal-change decision with respect
to A.S., we nonetheless analyze it in the interests of justice.

2   Anders v. California, 386 U.S. 738 (1967).

3   Mother is not a party to this appeal.




                                           -2-
J-A06020-21



following a hearing on February 11, 2019, a shelter order was also entered.4

Children were initially placed in foster care, and then were moved to a kinship

home with Father’s sister-in-law, where they remain to date.5         After an

adjudicatory hearing, Children were declared dependent on February 27,

2019. CYS set the following service plan goals for Father: attend drug and

alcohol and mental health counseling; obtain suitable housing; attend anger

management classes; and maintain employment.

       The court held permanency hearings in May, August, and December of

2019, and, again, in June 2020.6 At the May 2019 permanency hearing, the

court determined that Children remained dependent, but noted that Father

had been successfully discharged from St. Joseph’s inpatient treatment

facility, see infra n.5., was employed, and that Father’s home was

appropriate for Children. N.T. Permanency Hearing, 5/29/09, at 4-6.7 Due to

Father’s notable progress, CYS put in place an 11-week reunification plan to

have Children placed returned home. Id. at 7, 13. A bonding assessment

____________________________________________


4Father tested positive for amphetamine, methamphetamine, marijuana, and
ecstasy on the day of the shelter care hearing. Id. at 6.

5Father participated in the hearing by telephone. Id. at 3. At the time, he
was in in-patient drug and alcohol treatment at St. Joseph’s. Id. at 6.

6The March 2019 hearing was continued to June 2019 due to the global
COVID-19 pandemic.

7 At that time, Father was having supervised visits with Children for
approximately three hours per week. Id. at 7.



                                           -3-
J-A06020-21



was also conducted on Father; the assessment noted that while reunification

remained the appropriate goal, the reporting psychologist also expressed

concerns about Father’s drug issue and highlighted the need for plan

compliance and therapy.

       At the next permanency hearing held in August 2019, the court

recognized that Father had relapsed in July and had failed to provide clean

drug screens prior to scheduled visits.8 As a result, visits were suspended on

July 11, 2019. N.T. Permanency Hearing, 8/28/19, at 5. CYS also noted that

Father had not been consistent with telephone contact with Children. Id. at

6.   The court noted that Father was participating in drug and alcohol

counseling, but had not enrolled in recommended in-patient rehabilitation.

Id. at 8.      However, the court reiterated that the “main goal is [still]

reunification.” Id. at 23.

       At the December 2019 permanency hearing, Father had had only one

two-hour visit since the last hearing due to his attending a rehabilitation

program. Id. at 5. While Father had successfully completed his rehabilitation

program, he still had not participated in drug and alcohol counseling, mental

health counseling, or anger management. CYS noted that Father was in the




____________________________________________


8 In fact, on the day of the August 28, 2019 hearing, Father tested positive
for methamphetamines, amphetamines, and ecstasy. Id. at 18.




                                           -4-
J-A06020-21



process of setting up his counseling and anger management sessions, but was

experiencing difficulty securing transportation. Id. at 6-7.9

       On June 18, 2020, Father failed a drug test —less than one week before

the next scheduled permanency hearing.10          N.T. Permanency Hearing,

6/24/20, at 5-6. At the June 24, 2020 permanency hearing, the court noted

that Father was inconsistently attending his drug and alcohol counseling—

missing as many as 24 sessions—and that Father had declined to attend

recommended inpatient rehabilitation. Id. at 10, 12, 42.        Father refused to

sign a release for CYS to obtain Father’s hospital records when he had

allegedly been admitted for a drug overdose, claiming “that’s not information

[they] needed.” Id. at 14. Finally, Father was facing an impending eviction.

Father testified that he had tested negative for drugs 18 times since the prior

hearing in December 2019, that he had completed anger management

counseling, and attempted to explain the reasons for missing his counseling

sessions (e.g., sleeping in, death of father, and depression).        Id. at 53.

Finally, Father denied having failed the June drug test and using drugs at that

time.11   At the conclusion of the hearing, CYS recommended the goal be
____________________________________________


9 As Parents were faced with eviction at the end of the month, the court
entered an order permitting Parents to remain in public housing for an
additional three months. Id. at 15.
10 Father tested positive for methamphetamines at the June 2020 drug test.

Id. at 6.

11CYS caseworker Emily Feicht testified that prior to the COVID-19 pandemic,
Parents were having two-hour, supervised visits with Children and half-hour



                                           -5-
J-A06020-21



changed to adoption, noting that Children have been thriving in kinship care,

an adoptive resource, and the need for Children to achieve permanency in

their lives. Id. at 18, 35-36.

       The trial court changed Children’s goals to adoption, noting that Parents

had failed, over the course of 15 months and 29 days, to accomplish their

service goals, despite reasonable efforts by CYS to finalize the permanency

plans. Id. at 65. The court also noted that Father’s missed sessions and

failure to remain drug-free inhibited permanency for Children, which they

deserve.    Id. at 65-66.      Thus, on June 25, 2020, the court entered three

orders changing Children’s permanency goal to adoption. Father sought and

was granted leave to file a nunc pro tunc notice of appeal. Father also filed a

timely Pa.R.A.P. 1925(b) concise statement of errors complained of on appeal.

He         presents         one        issue     for    our      consideration:

“Whether the lower court erred in changing the permanency placement goal

to adoption?” Anders Brief, at 4.

       Before reaching the merits of Father’s issue, we must first address

whether counsel has properly sought to withdraw from this appeal. In In re

J.D.H., 171 A.3d 903, 906 (Pa. Super. 2017), this Court extended the Anders

procedure to appeals from goal change orders, even in the absence of an
____________________________________________


video calls three times a week. Id. at 7. She testified the in-person visits
went “pretty well,” id., but that CYS was concerned that Parents were not
feeding Children during dinner time. Id. at 7-8. However, since COVID, there
had only been one visit with Children. Id. at 9.



                                           -6-
J-A06020-21



involuntary termination decree. Pursuant to Anders, certain requirements

must be met, and counsel must:

      (1)   petition the court for leave to withdraw stating that, after
            making a conscientious examination of the record, counsel
            has determined that the appeal would be frivolous;

      (2)   furnish a copy of the [Anders] brief to the [appellant]; and

      (3)   advise the [appellant] that he or she has the right to retain
            private counsel or raise additional arguments that the
            [appellant] deems worthy [of] the court’s attention.

Commonwealth v. Cartrette, 3 A.3d 1030, 1032 (Pa. Super. 2013) (en

banc) (citation omitted). With respect to the third prong, this Court has held

that counsel must “attach to [his or her] petition to withdraw a copy of the

letter sent to [his or her] client advising him or her of their rights.”

Commonwealth v. Millisock, 873 A.2d 748 (Pa. Super. 2005). In addition,

an Anders brief must comply with the following requirements:

      (1)   provide a summary of the procedural history and facts, with
            citations to the record;

      (2)   refer to anything in the record that counsel believes
            arguably supports the appeal;

      (3)   set forth counsel’s conclusion that the appeal is frivolous;
            and

      (4)   state counsel’s reasons for concluding that the appeal is
            frivolous. Counsel should articulate the relevant facts of
            record, controlling case law, and/or statutes on point that
            have led to the conclusion that the appeal is frivolous.

Commonwealth v. Santiago, 978 A.2d 349, 361 (Pa. 2009).

      Upon review, it appears that counsel has complied with the procedural

requirements of Anders and its progeny. Counsel filed a petition to withdraw,


                                     -7-
J-A06020-21



certifying that he has reviewed the case and determined that Father’s appeal

is frivolous. Counsel has also filed a brief, which includes a summary of the

history and facts of the case, a potential issue that could be raised by Father,

and counsel’s assessment of why that issue is frivolous, with citations to the

record and to relevant legal authority. See Santiago, supra. Finally, counsel

has sent Father a letter advising him of his rights pursuant to Millisock,

supra.12 Because counsel has complied with the requirements of Anders and

Santiago, we must now “conduct an independent review of the record to

discern if there are any additional, non-frivolous issues overlooked by

counsel.” Commonwealth v. Flowers, 113 A.3d 1246, 1250 (Pa. Super.

2015) (footnote omitted).

       In his Anders brief, counsel contends that the trial court erred in

changing Children’s permanency goal to adoption where such a change is not

in Children’s best interests. Anders Brief, at 8. With regard to goal change,

our standard of review is well-settled:

       In cases involving a court’s order changing the placement goal . .
       . to adoption, our standard of review is [for an] abuse of
       discretion. To hold that the trial court abused its discretion, we
       must determine its judgment was “manifestly unreasonable,” that
       the court disregarded the law, or that its action was “a result of
       partiality, prejudice, bias or ill will.” While this Court is bound by
       the facts determined in the trial court, we are not tied to the
____________________________________________


12 Although counsel did not initially attach a copy of this letter to his petition
to withdraw, see Superior Court Order, 11/25/20, on November 16, 2020,
counsel sent Father the required letter attaching all relevant Anders
documents and notifying Father of his right to hire private counsel, proceed
on his own, or raise any issues he deems meritorious to the Court. See Appeal
of Goal Change Letter by J.D. Ryan, Esquire, 11/16/20.

                                           -8-
J-A06020-21


      court’s inferences, deductions and conclusions; we have a
      “responsibility to ensure that the record represents a
      comprehensive inquiry and that the hearing judge has applied the
      appropriate legal principles to that record.”

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008) (citations omitted).           “The

trial court must focus on the child[ren] and determine the goal[s] with

reference to the child[ren]’s best interests, not those of the parents.” Id. at

978. Moreover, “[s]afety, permanency, and well-being of the child[ren] must

take precedence over all other considerations.”         Id. (citation omitted;

emphasis in original).

      At each permanency hearing, the court shall determine, among other

things, “the continuing necessity for and appropriateness of the placement” of

a child, as well as whether efforts to reunify the family need to be made or

should continue being made, where aggravated circumstances exist. See 42

Pa.C.S. §§ 6351(f)(1), (9). When parents have cooperated with the agency,

achieved   the   goals   of   their   permanency   plans,   and   alleviated    the

circumstances that necessitated the child’s original placement, the agency

should continue to put forth efforts to reunite the child with his parents. In

re A.K., 906 A.2d 596 (Pa. Super. 2006). However, “when the child welfare

agency has made reasonable efforts to return a . . . child to . . . [his or] her

biological parent, but those efforts have failed, then the agency must redirect

its efforts towards placing the child in an adoptive home.” In re N.C., 909

A.2d 818, 823 (Pa. Super. 2006).

      In In re N.C., supra, mother argued on appeal that the trial court erred

in changing her children’s placement goal to adoption where she had largely

                                       -9-
J-A06020-21



complied with the goals of her permanency plan, alleviated the circumstances

that had led to the children’s original placement, and had diligently worked to

be reunified with children. Id. at 824. On appeal, our Court noted that the

focus of dependency proceedings is on the children’s safety and well-being,

not parental conduct.      Where mother’s parenting skills, including her

judgment, remained problematic, and where mother refused to acknowledge

the significant amount of time her children had been in placement and the

damage associated with that placement, our Court concluded that the trial

court did not abuse its discretion in changing the placement goal. Id. at 827-

28.

      Similarly, here, after careful review of the record, we discern no abuse

of discretion in the trial court’s decision to change Children’s permanency

goals from “return home” to adoption where: Father made minimal progress

toward alleviating the circumstances which necessitated Children’s original

placement; he relapsed with drug use; he refused to attend recommended in-

patient treatment; he missed more than one-third of his alcohol and drug

counseling sessions; and he failed to take advantage of telephonic visits with

Children.   In re N.C., supra.   As the trial court astutely noted, “Father’s

conduct during the first half of 2020 indicated that sobriety and reunification

were no longer paramount in his mind.” Trial Court Opinion, 9/22/20, at 2.

Under such circumstances, goal change was clearly in the best interests of

Children. In re S.B., supra.

      Orders affirmed. Petition to withdraw granted.

                                    - 10 -
J-A06020-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/5/2021




                          - 11 -